The plaintiff in error was convicted in the county court of Kiowa county on a charge of transporting intoxicating liquor, and was sentenced to pay a fine of $300 and to serve a term of 30 days in the county jail.
The case was tried in October, 1928, and the appeal was lodged in this court in February, 1929. No briefs in support of the appeal have been filed.
Under all the circumstances shown we are of the opinion that the fine is excessive and should be reduced to the sum of $100.
As modified, the case is affirmed.